Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was suspended from his employment as a school custodian based upon numerous disciplinary charges that had been filed against him. After a disciplinary hearing, the arbitrator found that, inter alia, claimant had engaged in insubordinate and uncooperative behavior toward his supervisor and recommended that claimant be discharged on the ground of misconduct. Following his discharge, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits. The Board and this Court are bound by the arbitrator’s factual findings concerning claimant’s conduct (see, Matter of Guimarales [New York City Bd. of Educ.—Roberts], 68 NY2d 989, 991). Inasmuch as the Board’s finding that claimant engaged in disqualifying misconduct is supported by substantial evidence, it is, accordingly, affirmed (see generally, Matter of Dorn [Marist Coll.—Hudacs], 193 AD2d 1031). Claimant’s remaining contention has been considered and found to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.